AMUNDSON, Justice
(dissenting).
The record in this appeal clearly brings to light that the State did not discuss or incorporate into the plea agreement that restitution would be required for the uncharged crimes of embezzlement. In fact, it was just prior to the sentencing hearing, on October 31, 1990, when State informed Rust that State intended to seek full restitution for the entire amount of money alleged to have been embezzled over the seven-year period. Rust objected and the trial court noted same and ordered that a hearing be held on the restitution issue. At this restitution hearing, the trial judge explained:
THE COURT: This hearing, basically, is established for the purposes of determining the amount of restitution which should be ordered for the Defendant, Ar-lys Rust, to pay the victim in this matter. I think before we get into the issues of amounts, that we have a very basic problem we need to resolve. And that is, whether the restitution should cover only the period alleged in the Information, or whether that restitution should cover a longer period, or during all of her employment. And do you wish to be heard on that, Mr. Ellyson? (Emphasis added.)
After listening to the arguments of the state’s attorney and Rust’s attorney, the trial court stated:
THE COURT: Well, I suppose the Court might be able to take the easy way out in this situation and not order the Defendant to make the payment on the total amount, but rather, only the $10,000 approximate figure. Because the victims still have their rights, or the victims still have their rights in Civil Court to claim and to prove their damages. The Court is of the opinion that the Court did advise the Defendant at the time of her sentencing that restitution would be ordered. I’m not positive at this point without going back into the record to determine how explicit the Court was with reference to whether the restitution would be restricted to the three months in the Information, or whether that would be for total amount alleged to have been embezzled.
The trial judge then went with the court reporter into chambers and reviewed what was contained in the earlier transcripts. He did this without the attorneys present. He returned and explained:
THE COURT: The Court finds from the record that the Defendant did appear on September 19, 1990, represented by Ms. Oviatt; that she was advised at that time of her statutory rights and constitutional rights; and that subsequently she entered a plea of guilty to the offenses of— to the offense of Embezzlement; and subsequently, she was sentenced on the 31 day of October, 1990. At the time of sentencing, the record does show that *614there was a lot of discussion in open court, between the Court and counsel, and with Mrs. Rust, concerning the possibility of restitution having to be made. And it appears to the Court, from the record, that Mrs. Rust and her counsel should have known at that time, from the comments that were made, that the Court could and possibly would ask for restitution in the full amount of the money that was allegedly taken. (Emphasis added.)
It is clear from the transcript excerpts quoted above that Rust was not aware that pleading guilty, pursuant to the plea agreement, was going to subject her to restitution in the amount of $221,000. This court recently addressed this problem and held:
[W]hen state intends to seek a substantial amount of restitution as part of a plea bargain, that fact must be conveyed to the defendant as a part of the bargain and articulated on the record to the trial court before the defendant enters his plea. (Emphasis added.)
State v. Wilson, 459 N.W.2d 457, 460 (S.D.1990) (citing State v. Wolff, 438 N.W.2d 199 (S.D.1989)).
The restitution amount of $221,000 is substantial by anyone’s standards. State did not inform Rust, or articulate in the plea bargain, that it intended to seek restitution for the entire amount of $221,000 until the sentencing hearing after she had already pleaded guilty. No artful rendition of the facts in this case can change the fact that, when she pleaded guilty, Rust was not aware State was going to seek restitution on all acts of embezzlement rather than just the charged crimes.
In Wilson and Wolff, we discussed at length the importance of upholding the expectations of the parties to a plea bargain. In these cases, we unequivocally explained that due process requires that criminal defendants be made aware of their potential sentences prior to entry of the plea, including restitution. It violates State’s plea agreement which was obviously accepted by the trial court to impose substantial restitution without informing the criminal defendant of that position before pleading guilty. State dropped the ball in negotiating this plea and failing to articulate on the record the amount of restitution to be required under the agreement. State, under the record, should not have been allowed to request restitution beyond the three-month period contained in the charge filed by State.
I would reverse the trial court’s award of restitution and remand for resentencing on this aspect of the case so that restitution is ordered in accordance with the parties’ agreement; namely, for the charged crimes.
I am authorized to state that Justice WUEST joins in this dissent.